department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br1 uilc memorandum for associate area_counsel sb_se - from mitchel s hyman senior technician reviewer branch collection bankruptcy and summonses cc pa cbs br1 subject in response to your memorandum dated date we have reviewed five arguments that you intend to make in defending a collection_due_process_notice of determination this assignment was coordinated with branch of the office of assistant chief_counsel administrative provisions and judicial practice our analysis and recommendations follows this document may not be used or cited as precedent sec_6110 legend year amount a date date date issue sec_1 whether sec_6201 authorized the service’s assessment pursuant to the amended_return filed by taxpayers whether the amended_return filed by the taxpayers constitutes a waiver of the restrictions on assessment whether the taxpayers had an opportunity to dispute the tax_liability during the pendency of the prior tax_court case and are now precluded by sec_6330 from arguing that the assessment violated sec_6213 whether taxpayers are equitably estopped from contesting the validity of the assessment due to taxpayers’ prior position taken in the stipulated settlement whether the stipulated settlement that incorporated the assessment is a valid contract conclusion sec_1 yes the circumstances in the current case are distinguishable from those in 99_tc_466 no this argument is not consistent with chief counsel’s position and should not be made in this case no whether an assessment is premature under sec_6213 does not involve the existence or amount of the underlying tax_liability yes this argument is supported by the facts in addition it is recommended that the argument of the duty_of_consistency doctrine be asserted yes the law of contracts applies to settlement agreements including stipulated settlements however we recommend that this argument be developed more fully background the individual taxpayers who filed a joint income_tax return for year were issued a notice_of_deficiency containing several adjustments for year including an increase in gain on the sale of business property the taxpayers timely filed a petition with the tax_court assigning error to all of the service’s determinations in addition on the same date the taxpayers mailed the tax_court petition the taxpayers mailed to the service an amended year form 1040x wherein they reported an increase in income from the sale of business property resulting in an additional tax of dollar_figureamount a the service_center received the amended_return on date and made an assessment based on the amended_return on date the assessment was made because for unknown reasons the service did not enter a freeze code on taxpayers’ account indicating a tax_court petition had been filed until the same cycle as the one in which the assessment was made the taxpayers and appeals ultimately entered into a stipulated decision for year throughout the pendency of the case the taxpayers were aware that the service had made an assessment per their year form 1040x in fact the taxpayers were receiving notices from the service indicating that their account had been changed pursuant to the form 1040x in addition the appeals officer gave the taxpayers computations for settlement purposes and such computations noted that the form 1040x had been considered when issuing the report at no point during the pendency of the tax_court case did the taxpayers raise any objection to the assessment on date the service issued the taxpayers a form 1058-notice of intent to levy for the taxes due for year the taxpayers timely filed a request for a collection due process hearing subsequent to this hearing appeals issued a notice_of_determination sustaining the service’s collection actions taxpayers timely petitioned tax_court for review in this petition the taxpayers allege that the assessment of the dollar_figureamount a tax_liability was illegal and violated the restrictions on assessment under sec_6213 discussion sec_6201 authorized the service assessment pursuant to the amended_return filed by the taxpayers sec_6213 does not prohibit assessment in such cases response this argument can be made if an attempt is made to distinguish the present case from the fact situation in 99_tc_466 the essential thrust of this argument is that the dollar_figureamount a was voluntarily reported by the taxpayers on an amended_return and therefore is not a deficiency as defined by sec_6211 see sec_6211 because sec_6213 specifically refers to assessment of deficiencies that provision would be inapplicable to the situation in the instant case in powerstein the tax_court ruled that amounts shown on a taxpayers’ amended_return were still subject_to the restrictions of sec_6213 due to the circumstances surrounding the filing of that amended_return in that case however the amount the taxpayers indicated on the amended_return was an amount clearly in dispute with the service and within the jurisdiction of the tax_court at the time the amended_return was filed the court in powerstein further opined that the facts and circumstances surrounding the filing of the amended_return conclusively indicated that the taxpayers were protesting the amount in light of sec_301_6211-1 specifically the taxpayers included handwritten notations on the returns that referred to the notice_of_deficiency and tax_court proceedings that the tax_court viewed as indicia of protest in the present case there was no such situation the dollar_figureamount a increase in tax_liability shown on the amended_return was not being disputed while the amended_return was filed the same day as the taxpayers’ petition and the two could be taken together as indicia of protest each document was sent to a different entity and neither document contained a reference to the other moreover unlike powerstein there was nothing on the face of the return to indicate the amount shown remained in dispute further the taxpayers’ later actions acknowledging the dollar_figureamount a as part of the agreed tax_liability for the year belie any suggestion that they intended to dispute liability for the amount at the time the amended_return was filed this factual situation strongly suggests that there was no clear indicia of protest that could be perceived by recipients of these documents the present case therefore has several important distinctions from powerstein and we have a strong argument that it is not subject_to the determination made in that prior case the amended_return filed by the taxpayers constitutes a waiver of restrictions on assessment therefore the assessment was proper under sec_6213 response this argument is inconsistent with the position the office_of_chief_counsel has recommended in other cases to comply with relevant authority and ensure unity of position this argument should not be asserted in this case under sec_6213 taxpayers can waive restrictions on assessment and collection of any deficiency by filing a signed notice in writing at any time regardless of whether a notice_of_deficiency has been issued absent a statement that it is intended to be a waiver an amended_return form 1040x in general is not considered to be a waiver amended returns absent additional specific language do not contain statements indicating or implying that they are meant to serve as waivers of restrictions on collection and assessment the office_of_chief_counsel has previously expressed the opinion that amended returns unaccompanied by payment or other indication of intent to waive restrictions on assessment do not constitute a waiver of restrictions on assessment in gcm date the office_of_chief_counsel took the position that any waiver of restrictions on assessment imposed by sec_6213 must be clear and unambiguous in the situation contemplated in gcm and identical to the present case where the only communication from a taxpayer is a standard 1040x form too much ambiguity exists as to the intent of the taxpayer to construe the amended_return as a waiver taxpayers had opportunity to dispute the tax_liability during pendency of the prior tax_court case and are precluded from doing so now under sec_6330 response this argument should not be asserted in this case because the question of whether the assessment violated sec_6213 does not relate to the existence or amount of the tax_liability sec_6330 provides t he person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability in the present case the taxpayers received a statutory_notice_of_deficiency for year and filed a petition to redetermine the deficiency with the tax_court thus it is clear that the taxpayers had a prior opportunity to dispute the existence or the amount of the underlying tax_liability and were precluded in the cdp hearing from contesting the underlying tax_liability under sec_6330 in the situation at bar the question is whether a taxpayer’s argument that the assessment was prohibited by sec_6213 relates to the existence or amount of the underlying tax_liability the internal_revenue_code provides that taxpayers are required to pay taxes owed without assessment or notice_and_demand from the secretary sec_6151 see teixeira v united_states a f t r 2d ria d s c persons are subject_to tax_liability as a matter of law and not as a consequence of assessment 80_f3d_1360 9th cir assessment is essentially a bookkeeping notation that is made when the secretary or_his_delegate establishes an account against the taxpayer 423_us_161 moreover it is not necessary that a tax be assessed for the taxpayer to be liable for the tax 28_fedclaims_756 in 284_us_281 the court held that although a statute_of_limitations barred the assessment of an additional sum it did not impair the right of the united_states to retain payment when these payments did not exceed the amount that might have been properly assessed thus the existence of a tax_liability is dependent upon the tax being imposed pursuant to the internal_revenue_code and not whether the tax was properly or timely assessed in a collection_due_process cdp hearing the secretary is to obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 it is our position that determining whether a tax was properly assessed is a procedural question to be addressed under sec_6330 sec_6330 provides for an appeals hearing to address procedural matters such as the validity of an assessment spousal defenses and possible alternative means of collection the taxpayer’s argument that the assessment was made in violation of sec_6213 is specifically the type of issue meant to be raised in a cdp hearing thus our position is that the question of whether the assessment was premature under sec_6213 is a procedural matter that can be raised at a cdp hearing despite the prior issuance of the notice_of_deficiency and is not barred by sec_6330 taxpayers are equitably estopped from contesting the validity of the assessment due to the taxpayers’ prior position taken in the stipulated settlement wherein the assessment of the dollar_figureamount a was a clear term of that settlement response this argument has a likelihood of success in addition we recommend that you add an argument under the related duty_of_consistency doctrine equitable_estoppel is appropriately raised in the present case as discussed in the incoming memorandum from the field the elements of equitable_estoppel are present equitable_estoppel is designed to prohibit a party from inducing detrimental reliance by another party in a transaction and has six elements required for application which are described in the memorandum from field counsel the related equitable doctrine known as quasi-estoppel and commonly referred to as the duty_of_consistency should be raised as an alternative argument whereas equitable_estoppel is a general legal doctrine that can be applied to a broad range of legal issues the duty_of_consistency has been narrowly tailored to apply to cases arising under federal_income_tax laws see 495_f2d_211 8th cir 103_tc_525 72_tc_807 hollen v commissioner t c memo 79_tcm_1719 hughes and luce l l p v commissioner t c memo 68_tcm_1169 mertens the law of federal income_taxation steve r johnson the taxpayer’s duty_of_consistency tax l rev the duty_of_consistency has been developed by the courts into a specific doctrine with simplified applicability according to this argument where a taxpayer takes a defined position on an issue in one tax_year or makes a representation to the commissioner the duty_of_consistency prohibits the taxpayer from taking a different position on that same issue regarding a later tax_year or the same tax_year at a later time particularly where the commissioner would be prevented from recalculating or reassessing tax_liability stemming from the earlier year due to statutes of limitation there are only three commonly cited elements to the duty_of_consistency the taxpayer made a representation or reported an item for federal_income_tax purposes in one year the commissioner acquiesced in or relied on that representation or report for that year and the taxpayer attempts to change that representation or report in a subsequent year after the period of limitations has expired with respect to the year of the representation or report and the change is detrimental to the commissioner hughes and luce t c m pincite all other cases cited herein use these three elements with the same or similar language this simplified framework indicates that the duty_of_consistency is more easily applied with fewer elements to satisfy than other estoppel theories 75_tc_497 where the tax_court stated q uasi-estoppel or ‘duty of consistency ’ is akin to equitable_estoppel and has the same effect but is sometime applied when one of the technical elements of estoppel is not present it is based on the theory that the taxpayer owes the commissioner the duty to be consistent with his tax treatment of items and will not be permitted to benefit from his own prior error or omission mertens supra pincite stating that the duty_of_consistency can be raised even where all six elements of equitable_estoppel are not present specifically the duty_of_consistency differs from equitable_estoppel in that the duty_of_consistency is applied even where reliance by the party asserting estoppel is not based upon any misstatement of fact whether innocent or otherwise id the tax_court in hollen stated that the duty_of_consistency applies equally to a taxpayer who innocently misrepresents a fact in a time-barred year and one who misleads intentionally t c memo as used by the tax_court the duty_of_consistency and the attendant terminology and elements of applicability appear to be best suited for tax cases in each case cited above the taxpayer made a representation of fact that affected tax_liability in a particular year when next reporting on a different tax_year that involved the same fact or where reassessing items for the same tax_year at a later date the taxpayer made a different representation or sought to recharacterize the earlier-reported fact situation in each case the tax_court prevented the taxpayer from changing the representation of fact in any way from the initial representation of that same fact we recommend alternative arguments under the doctrine_of equitable_estoppel and duty_of_consistency we believe the facts support both theorie sec_5 the stipulated settlement that incorporated the assessment of the dollar_figure is a valid contract contesting the validity of the assessment at this point would require the service to vacate the entire settlement and enter the disputed assessment as a deficiency response the law of contracts is deemed to apply to settlement agreements including stipulated settlements entered by the tax_court kokernot v commissioner t c memo 70_tcm_1559 aff’d 112_f3d_1290 5th cir where the tax_court stated l ike contracts stipulations of settlement bind the parties thereto to the terms thereof several federal courts have stated that a settlement of tax_liability creates a contract between the taxpayer and the internal_revenue_service 850_f2d_242 5th cir 303_f2d_1 5th cir 301_fsupp_871 d s c aff’d per curiam 422_f2d_1331 4th cir cert_denied 400_us_904 100_tc_319 temple v united_states cl_ct a contract thus created the principles of contract law govern the behavior of the parties and the interpretation of the agreement cooper agency f_supp pincite the agreement itself is interpreted according to its language and the circumstances surrounding the formation of the agreement mcgivney v commissioner t c memo 80_tcm_94 52_tc_420 in this case this suggests both that the stipulated settlement between the taxpayers and the service is an enforceable contract and that the below-the-line references to the dollar_figureamount a assessment can be viewed as part of the contract if you have any questions please call the attorneys assigned to this case pincite-3610
